Title: To Thomas Jefferson from Bernard Peyton, 26 October 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
26 October 1820
I was favor’d last evening with your two esteemed favors of the 21st: & 23d Inst: the latter addressed to “Capt: Craven Peyton”; expecting tho’ it was a mistake, ventured to open it:—the former covered one addressed to R. Rush Esqr now in London, which will be sealed & forwarded by the fast sailing Ship Virginia Capt: Fisher in a day or two, for Liverpool direct, & before sealing, will put in a Bill drawn by Joseph Marx of this City on his correspondent in London for £40, which is undoubted:—& will by other conveyances forward duplicates & triplicates of the same—I hand under cover herewith two Franklin Almanacks for 1821 which I wish safe to hand.The Box of Books you speak of from Baltimore I have not heard of, when they reach me, no time shall be lost in dispatching them to James Leitch Charlottesville:—As also the Cask of Scuppernon wine, which Mr Baker spoke to me about some time since—it has not yet reached Richmond.The usual drafts you enumerate having drawn on me, have generally been presented & paid, the balance shall be honored on demand.Learning by the return of the Governor that you are not likely to leave Monticello soon, I send by a trusty Waggoner to=day, care J. Leitch, the half cheese I spoke of in my last, which I hope will turn out good, & reach you safely—the freight on it I have paid.Finding letters uncertain in reaching Milton, will for the future, if agreeable to you, address to Charlottesville—With sincere regard Dr Sir Yours very TruelyBernard Peyton